Citation Nr: 1637998	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-18 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a seizure disorder claimed as grand mal seizures due to environmental hazards. 

2. Entitlement to service connection for a seizure disorder claimed as grand mal seizures due to environmental hazards. 


REPRESENTATION

Appellant represented by:	George T. Sink, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had a period of active duty service from December 1990 to June 1991, during which he served in Southwest Asia.  He had service in the South Carolina National Guard, with an NGB Form 22 indicating service from August 1981 to May 1998 and total service for pay of 32 years, two months, and 28 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, declined to reopen the Veteran's claim of entitlement to service connection for a seizure disorder. 

The Board denied the Veteran's claim in a December 2008 decision.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2014).

In a June 2011 statement of the case (SOC), the RO reopened the Veteran's seizure disorder claim but denied the claim on the merits.  Despite the determination reached by the RO with respect to the reopening of the Veteran's claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in March 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  The undersigned left the record open for 30 days to allow the Veteran to submit additional evidence.  No additional evidence was received. 
Finally, the record reflects that additional rating decisions were issued in October 2014 and August 2015 to which the Veteran filed notices of disagreements in October 2015 and September 2015, respectively.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the agency of original jurisdiction has acknowledged receipt of the NODs and is actively developing the claims.  Accordingly, the Board declines to exercise jurisdiction over the claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1. In an unappealed Board decision, dated December 2008, service connection for a seizure disorder was denied.

2.  The evidence received since the December 2008 Board decision, is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran served in the Southwest Asia Theater of Operations during the Gulf War; thus, he is a "Persian Gulf Veteran" for VA disability compensation purposes. 

4.  The Veteran's disability manifested by seizure-like activity manifested to a degree of 10 percent or more prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  The December 2008 Board decision denying service connection for a seizure disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for a seizure disorder are met. 
38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104; 38 C.F.R. § 20.1100(a).  The Board denied the Veteran's claim in a December 2008 decision.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C.A. §§ 7104, 7266.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since the Board's December 2008 final rating decision includes a February 2011 VA examination report, a June 2011 VA examination addendum opinion, and numerous medical articles relating to Gulf War Syndrome.  The evidence is new in that it was not previously considered.  It is also material insofar as it contains an opinion that supports the Veteran's contention that his current seizure disorder is related to his Gulf War service.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a seizure disorder and therefore, raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a seizure disorder is reopened. 

As the Veteran's claim is reopened, the Board turns to the merits of the claim. 

Direct Service Connection 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims entitlement to service connection for a seizure disorder.  The evidence is conflicting as to whether the Veteran has a current seizure disorder.  

A June 1999 outpatient treatment note indicates that the Veteran was referred to a neurologist for treatment after a seizure.  The Veteran reported having a seizure in March 1999 and a second seizure in May 1999.  He reported that both seizures occurred while he was asleep.  The Veteran's wife reported that he started talking in his sleep and then acted as if he were in pain.  This was immediately followed by a general increase in the tone in all arms and legs, followed by clonic type activity.  The Veteran's wife reported that the clonic activity lasted only about a minute or two and then stopped, after which the Veteran experienced urinary incontinence.  He had a disturbed sleep pattern for about thirty minutes followed by a period of confusion and disorientation.  See Private Treatment Records. 

After the first episode, the Veteran had an MRI and EEG both of which were normal.  After the second episode he was started on Dilantin.  Dr. F.O.P's impression was generalized tonic/clonic seizures.  October 1999 and April 2000 follow up notes indicate that the Veteran reported that he did not have any additional seizures and was tolerating the medications.  

In a February 2011 VA examination, the VA examiner issued an opinion prefaced with, "[T]here is a presumptive clinical diagnosis of nocturnal epilepsy.  The problems with that diagnosis are no seizure has been witnessed by a reliable observer and no abnormalities occur in testing."  In an addendum opinion issued in June 2011, the examiner stated, "[There is] not a confirmed diagnosis of nocturnal epilepsy.  The rationale for that judgment was that no seizure had ever been witnessed by a reliable observer, and there were no abnormalities that have occurred in testing. Therefore, the diagnosis of epilepsy at best is highly questionable."  

The Veteran and his wife's testimony have been consistent as to the nature of his seizure episodes.  Furthermore, the Veteran's VA and private treatment records indicate that he has continually been on Dilatin and sought treatment from neurologists for his seizures.  Thus, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran has a current disability manifested by seizure-like activity.  The issue that remains disputed is whether the Veteran's seizure disorder is related to service.

The Veteran asserts that his seizure disorder is due to a head injury suffered in service. 

Specifically, the Veteran reported that while in service he suffered a head injury when he hit his head on a board entering his bunker.  See March 2016 VA Examination.  He reported that his blow to the head caused minor bleeding but he did not seek medical treatment.  See October 2008 Hearing Testimony.  He reported that the impact knocked him out for a few seconds.  Id. 
 
The Veteran's service treatment records are silent for any complaints of or treatment for a head injury.  The Veteran's service treatment records are also silent for any complaints of or treatment for seizures.  

In a February 2004 outpatient treatment note, the medical service provider stated that the Veteran has a history of grand mal seizures that "could have been secondary to an old head injury that he incurred during [the] 1991 Gulf War."   A July 2008 note in the Veteran's private treatment record states, "[The Veteran] apparently developed seizures after a head trauma in 1991 while serving the gulf. These seizures began in 1999, whether or not they could be related to his head injury remains unclear.  What is clear is that he had a workup at the time which apparently did not show specific abnormalities."  See Private Outpatient Treatment Records.  

The Veteran underwent a VA examination in May 2006.  The examiner opined that the Veteran's seizure disorder was not related to his reported in-service head injury.  The examiner reasoned, "The head injury that [the Veteran] describes is striking his head against the transom of a door when he was going into a bunker.  He was stunned but not unconscious and had no neurological residual and did not seek medical attention.  A head trauma of that nature is no more likely to induce seizures than it would in a patient who had no such head trauma, so it is not a significant risk factor.  The presence of nocturnal seizures is not a type of seizure disorder that would occur as a posttraumatic seizure disorder.  Thus, it is highly unlikely that the head trauma described has any relationship to the seizures occurring in 1998."  

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

Although the Board has considered the statements of the Veteran's private medical treatment providers, the Board finds that these opinions are clearly speculative and cannot support the claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Also, no supporting rationale was provided which lessens the probative value of the opinions.  Stefl, 21 Vet. App. at 124 (2007).  Thus, the May 2006 VA examination is assigned more probative value.
In sum, the preponderance of the evidence indicates that the Veteran's seizure disorder was not related to his reported in-service head injury.  

Service Connection Due to Gulf War Service

The Board now turns to the Veteran's contention that his seizures are a result of his Gulf War service.  

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. §  1117 (g); 38 C.F.R. § 3.317 (b).

The Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317. See 38 C.F.R. 
§ 3.317(e)(1).  Notably, the Veteran is service connected for chronic fatigue and rashes due to Gulf War service.  See March 2008 Rating Decision. 

In a letter received in April 2010, Dr. W.C.A. reported that the Veteran stated that he had been having seizures for years of unknown etiology.  "Through the years [the Veteran] has continued to have seizures that are being controlled by the medication Dilatin and levels are checked to maintain proper dosage . . . In 2008, [the Veteran] began to complain of dizzy spells, light headedness, and fatigue of unknown etiology.  Due to his history of Grand Mal Seizures he was referred to a neurologist to evaluate him further in this matter. . . I have sent [the Veteran] to many physicians over the years for his seizures and chronic skin issues.  These symptoms and problems are not getting worse but also not getting any better.  As I reviewed his medical history most of the problems did not surface until after his term in the Gulf War."  

In February 2011 the Veteran was afforded a VA examination.  During the examination the Veteran reported that he had his first nocturnal seizure in 1998 or 1999 and was placed on Dilantin.  He reported that after several years being seizure free he discontinued his use of Dilantin and again experienced a nocturnal seizure and resumed taking the medication.  He reported that for the last year or two he experienced episodes where he wakes up from his sleep and "feels that a seizure is trying to come on and the Dilantin is fighting the seizure to keep it from coming on."  He reports experiencing this sensation on a monthly basis.  

The examiner noted that the cranial nerve examination showed no abnormality.  Motor system examination demonstrated a normal muscle mass, tone and strength.  The Veteran's station was uncertain; when standing in the Romberg position with eyes closed he would fall but was aware of the fall.  The Veteran's tandem gait was difficult but otherwise gait was normal.  

The examiner opined that, "[I]f one relied entirely on the Veteran's medical history, it would be at least as likely as not that if he has seizures, they would be related to, caused by or the result of his military service, because the Veteran reported no such symptoms prior to service."  The examiner further stated, "[T]he major rationale for that is that he did not have any seizures thereof before he made a deployment to Southwest Asia and he did have such events after he returned from Southwest Asia."  The examiner further reasoned that the onset of generalized epilepsy at the age in which the Veteran developed his seizures is also unusual.  "Thus, the rationale for [the] opinion is based on his history and the reasonableness of the diagnosis and the fact that there are no other better explanations."  

The Board finds the examiner's opinion supports a finding that the Veteran's seizure disorder is related to his Gulf War service.  The Board acknowledges that, in a June 2011 addendum opinion, the examiner amended his opinion stating that, "[The] Veteran does not have a seizure disorder associated with environmental hazards of the Gulf War [because] (1) the entire diagnosis of seizure disorder is at best questionable, (2) there is no evidence of in the military records that he had a seizure while exposed to environmental hazards in the Gulf War, and (3) even if his history were accepted as entirely accurate, the pattern of seizures is most unlikely to be related to an environmental hazard induction of seizure disorder, if, in fact, that condition occurs."  See February 2011 VA Examination Report; June 2011 VA Examination Addendum Opinion. 

However, the Board interprets the examiner's negative nexus opinion to be derivative of his opinion that the Veteran's current seizure disorder diagnosis is questionable.  As the Board has already found that the Veteran has a current disability manifested by seizure-like activity, the Board does not accept the examiner's rationale to that extent.  Crucially, the Veteran remains on medication (Dilantin) used to control seizures.  See July 2015 VA Primary Care Education Note (listing active Non-VA medications to include Dilantin, and describing that the Veteran's Dilantin levels were checked).  Thus, the Board cannot credibly find that the Veteran does not have a disability manifested by seizure-like activity when treating health care professionals continue to prescribe medication to the Veteran that is used to treat individuals with seizures.  Furthermore, the Board rejects the examiner's rationale to the extent that his negative nexus opinion is based on the fact that there was no evidence of seizures in active service.  Section 1117 only requires that the Veteran's chronic disability become manifest to a degree of 10 percent or more prior to December 31, 2016.  Furthermore, the Court has pointed out that there is no requirement of a medical nexus between the Veteran's identified chronic symptoms and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The VA examiner did not adequately explain why he now found that the Veteran's pattern of seizures were most unlikely related to environmental hazards when he also acknowledged that exposure to chemicals would be highly unlikely "to induce only nocturnal epilepsy," and when he previously acknowledged that the onset of generalized epilepsy at the age in which the Veteran developed his seizures was unusual and that there were no other better explanations for the cause of the claimed disability.  

Finally, the Board finds that the Veteran's seizure disorder has manifested to a degree of 10 percent or more.  Under the general formula for major and minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures. 38 C.F.R. § 4.124a, DC 8910.  When continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  Id.  The Veteran's medical records indicate that the Veteran takes medication for his seizures on a daily basis.  The Board finds that this evidence shows that the Veteran meets the criteria for a compensable rating under Diagnostic Code 8910.

In sum, the evidence shows that the Veteran's current disability manifested by seizure-like activity did not exist prior to service and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that service connection for a seizure disorder is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

ORDER

The appeal to reopen the claim of entitlement to service connection for a seizure disorder claimed as grand mal seizures due to environmental hazards is granted. 

Entitlement to service connection for a seizure disorder due to environmental hazards is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


